MEMORANDUM **
Terry Earl Clancy appeals pro se from the district court’s order denying his motion for a reduction of sentence. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The district court did not err in denying Clancy’s motion for sentence reduction based on Amendment 599 to the United States Sentencing Guidelines because the district court did not apply an enhancement for possession of a firearm. See U.S.S.G. § 2K2.4 cmt. n. 4.
Conviction and punishment for both armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d), and carrying a firearm during the commission of a crime of violence in violation of 18 U.S.C. § 924(c) does not violate the Double Jeopardy Clause. See United States v. Michlin, 34 F.3d 896, 900-01 (9th Cir.1994) (“There is simply no merit to Walker’s contention that the indictment violated the Double Jeopardy Clause by charging him both with armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d), and with carrying a firearm during the commission of a crime of violence in violation of § 924(c).”); United States v. Cannizzaro, 871 F.2d 809, 810 (9th Cir.1989) (court does not violate Double Jeopardy Clause *236by imposing consecutive sentences under 18 U.S.C. § 2113(a) and (d), and 18 U.S.C. § 924(c)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.